           Case 3:18-cr-00066-HDM-WGC Document 62 Filed 11/20/19 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   JAMES E. KELLER
     Assistant United States Attorney
 4   Nevada Bar No. 10636
     400 South Virginia, Suite 900
 5   Reno, Nevada 89501
     Phone: (775) 784-5438
 6   Email: james.keller3@usdoj.gov

 7   Representing the United States of America

 8
                                   UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10    United States of America,
                                                         3:18-CR-00066-HDM-WGC
11                             Plaintiff,                ORDER GRANTING
                                                         Government’s Motion to
12             v.                                        Dismiss Information

13    James “Jimmy” Evans, Sr.,

14                             Defendant.

15
            Pursuant to defendant Evans’ executed plea agreement with the government in the case,
16
     ECF No. 46, the government hereby moves to dismiss the Information filed on September 11, 2018,
17
     against him pursuant to 21 U.S.C. § 851, a copy of which is attached hereto as Exhibit One, for
18
     defendant Evans’ sentencing in this matter.
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24

                                                    1
          Case 3:18-cr-00066-HDM-WGC Document 62 Filed 11/20/19 Page 2 of 3



 1          If defendant Evans attempts to withdraw or otherwise contests his plea agreement or

 2   sentence, the government reserves the right to refile this Information, as provided in the plea

 3   agreement.

 4          Wherefore, the government moves to dismiss the Information, attached hereto as Exhibit

 5   One, for the defendant’s sentencing in this case.

 6          DATED this 20th day of November, 2019.

 7
                                                         Respectfully submitted,
 8
                                                         NICHOLAS A. TRUTANICH
 9                                                       United States Attorney

10
                                                         /s/ James E. Keller   _________
11                                                       JAMES E. KELLER
                                                         Assistant United States Attorney
12

13          IT IS SO ORDERED.

14
            Dated this 3rd day of December, 2019.
15                                                       ___________________________________
                                                         HON. HOWARD D. McKIBBEN
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

                                                         2
